Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification

The disclosure is objected to because of the following informalities: reference character “208” has been used to designate both “data current 208” (para[0042], line 13) and  “image data 208” (first introduced in para[0043], line 5).  

Appropriate corrections are required.

Drawings

The drawings are objected to because: in Fig. 12 the diamond (◊) symbol in the graph key is not shown in the graph, and it appears that the diamond symbol in the key should be a circle (○) instead; and a closing parenthesis is missing after the word MEASURED in the graph key.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pixels… 110, 112, and 114” first introduced in para[0040], line 3 of the Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the other pixel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The claim will be interpreted as best understood. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2015/0154933).

Regarding claim 1, Bae discloses an electronic display (see display 150 in Fig. 1, display 210 in Fig. 2, and display 960 in Fig. 9) comprising: 
a plurality of pixels (para[0014]; para[0045]; para[0083]; para[0105]; see plurality of pixels in Figs. 5A-6) respectively comprising: 
a self-emissive element (para[0104]-para[0105]; see Light-Emitting Diodes (LEDs), in Fig. 6); 
pixel drive circuitry configured to supply a pixel drive current to drive the self- emissive element (see circuitry in Fig. 6 for each pixel, to drive the LED in each pixel); and 
signal routing circuitry configured to reduce or eliminate a visual artifact due to a  defective pixel among the plurality of pixels (see circuitry in Fig. 6 for each pixel, configured to generate visual effects corresponding to when a defective pixel operates normally; para[0051]; para[0111]; para[0163]) by: 
turning off the self-emissive element (para[0064]; para[0077]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]; para[0111]; para[0163]; “The compensation module 225 can be configured to generate visual effects corresponding to the defective pixel by using the operation of turning off the defective pixel”; in Fig. 6, “if the second normal pixel 620 is determined as the defective pixel among the normal pixels 610, 620, and 630, then the electronic device or the component thereof (for example, the compensation module 225) can turn off the switch 621 of the second normal pixel 620” to turn off LED 623; see also Fig. 4); 
supplying image data from the pixel drive circuitry to a first adjacent pixel (para[0013]; para[0051]; para[0077]-para[0084]; para[0090]-para[0092]; para[0110]-para[0111]; para[0154]; para[0163]; “By using pixels corresponding to (or having) the same color as the defective pixel among repair pixels located in an adjacent partial region corresponding to the defective pixel among the plurality of pixels of the display panel 210, the compensation module 225 can be configured to provide to the user, visual effects that are the same as or similar to a display state when the defective pixel operates normally”; in Fig. 5A, “the electronic device or the component thereof (for example, the compensation module 225) can turn on the first repair pixel 520 and controls the first repair pixel 520 to produce visual effects that are the same as or similar to those obtained when the green pixel 513 operates normally”; e.g. in Fig. 6, “if the repair pixel 640 adjacent to the pixel group and the defective pixel included in the pixel group (for example, the second normal pixel 620) have the same color, the electronic device or the component thereof (for example, the compensation module 225) can compensate for the function of the defective pixel (for example, the second normal pixel 620) by using the repair pixel 640”; “The electronic device or the component thereof (for example, the compensation module 225 can be configured to assign (for example, map or couple) a control signal of the first terminal 625 of the defective pixel (for example, the second pixel 620) to a control signal of the first terminal 645 of the repair pixel 640”; see also Fig. 4);
receiving image data from other pixel drive circuitry from the first adjacent pixel or a second adjacent pixel (para[0013]; para[0051]; para[0077]-para[0084]; para[0090]-para[0092]; para[0110]-para[0111]; para[0154]; para[0163]; see Figs. 4-6; since “The electronic device or the component thereof (for example, the compensation module 225 can be configured to assign (for example, map or couple) a control signal of the first terminal 625 of the defective pixel (for example, the second pixel 620) to a control signal of the first terminal 645 of the repair pixel 640”, repair pixel 640 is receiving image data from other pixel drive circuitry, based on the broadest reasonable interpretation of the claimed limitations); or any combination thereof.

	Regarding claim 2, Bae discloses all the claim limitations as applied above (see claim 1). In addition, Bae discloses the signal routing circuitry of a first pixel of the plurality of pixels is configured to turn off the self-emissive element of the first pixel by shunting the pixel drive current to ground when the first pixel is the defective pixel (para[0064]; para[0077]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]; para[0111]; para[0163]; “The compensation module 225 can be configured to generate visual effects corresponding to the defective pixel by using the operation of turning off the defective pixel”; e.g., in Fig. 6, “if the second normal pixel 620 is determined as the defective pixel among the normal pixels 610, 620, and 630, then the electronic device or the component thereof (for example, the compensation module 225) can turn off the switch 621 of the second normal pixel 620” to turn off LED 623, pixel 620 taken as the claimed first pixel; based on the broadest reasonable interpretation of the claimed limitations, by turning switch 621 off, and assigning (for example, map or couple) a control signal of the first terminal 625 of the defective pixel (for example, the second pixel 620) to a control signal of the first terminal 645 of the repair pixel 640 with the same color as pixel 620, the pixel drive current is shunted to ground through repair pixel 640; see also Fig. 4).

Regarding claim 3, Bae discloses all the claim limitations as applied above (see claim 1). In addition, Bae discloses the signal routing circuitry of a first pixel of the plurality of pixels is configured to turn off the self-emissive element of the first pixel by blocking the pixel drive current from reaching the self-emissive element of the first pixel when the first pixel is the defective pixel (para[0064]; para[0077]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]; para[0111]; para[0163]; “The compensation module 225 can be configured to generate visual effects corresponding to the defective pixel by using the operation of turning off the defective pixel”; e.g. in Fig. 6, “if the second normal pixel 620 is determined as the defective pixel among the normal pixels 610, 620, and 630, then the electronic device or the component thereof (for example, the compensation module 225) can turn off the switch 621 of the second normal pixel 620” to turn off LED 623, pixel 620 taken as the claimed first pixel; see also Fig. 4).

Regarding claim 4, Bae discloses all the claim limitations as applied above (see claim 1). In addition, Bae discloses the signal routing circuitry of three adjacent pixels of the plurality of pixels are configured to turn off the self-emissive elements of the three adjacent pixels when at least one of the three adjacent pixels is defective (para[0092]; e.g. in Fig. 5A, “if the repair pixels 520 and 522 of the display panel are in white and the green pixel 513 among the three pixels 511, 513, and 515 of the first partial region 510 is determined as the defective pixel, the electronic device or the component thereof (for example, the compensation module 225) can turn off the green pixel 513 determined as the defective pixel and at the same time, can turn off the other pixels (for example, the red pixel 511 and the blue pixel 515) of the first partial region 510 including the defective pixel”).

Regarding claim 5, Bae discloses all the claim limitations as applied above (see claim 4). In addition, Bae discloses the three adjacent pixels have self-emissive elements of three different respective colors (see in Fig. 5A, green pixel 513, red pixel 511 and blue pixel 515).

Regarding claim 6, Bae discloses all the claim limitations as applied above (see claim 4). In addition, Bae discloses the signal routing circuitry of the three adjacent pixels of the plurality of pixels are configured to shunt the three respective pixel drive currents of the three adjacent pixels to ground when at least one of the self-emissive elements of the three adjacent pixels is defective (para[0044]; para[0064]; para[0072]; para[0077]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]; para[0111]; para[0163]; e.g. in Fig. 5A, “if the repair pixels 520 and 522 of the display panel are in white and the green pixel 513 among the three pixels 511, 513, and 515 of the first partial region 510 is determined as the defective pixel, the electronic device or the component thereof (for example, the compensation module 225) can turn off the green pixel 513 determined as the defective pixel and at the same time, can turn off the other pixels (for example, the red pixel 511 and the blue pixel 515) of the first partial region 510 including the defective pixel”; “The repair pixel 520 that is adjacent to the first partial region 510 can be controlled to operate, together with the pixels (for example, the red pixel 531, the green pixel 533, and the blue pixel 535) of the second partial region 530 that is adjacent to the repair pixel 520 and does not include any defective pixel unlike the first partial region 510, as one pixel group (for example, a red-green-blue-white (RGBW) pentile structure), thereby creating visual effects that are the same as or similar to those obtained when the three pixels 511, 513, and 515 of the first partial region 510 operate normally”; in this situation, based on the broadest reasonable interpretation of the claimed limitations, by using e.g. pixel circuit such as in Fig. 6 to turn off the green pixel 513, the red pixel 511 and the blue pixel 515, and use The repair pixel 520 together with the red pixel 531, the green pixel 533, and the blue pixel 535, corresponding pixel drive current is shunted to ground through repair pixel 540; see also Fig. 4).

Regarding claim 7, Bae discloses all the claim limitations as applied above (see claim 4). In addition, Bae discloses the signal routing circuitry of the three adjacent pixels of the plurality of pixels are configured to block the three respective pixel drive currents of the three adjacent pixels from reaching the respective self-emissive elements of the three adjacent pixels when at least one of the self-emissive elements of the three adjacent pixels is defective (para[0092]; para[0104]; e.g. in Fig. 5A, “if the repair pixels 520 and 522 of the display panel are in white and the green pixel 513 among the three pixels 511, 513, and 515 of the first partial region 510 is determined as the defective pixel, the electronic device or the component thereof (for example, the compensation module 225) can turn off the green pixel 513 determined as the defective pixel and at the same time, can turn off the other pixels (for example, the red pixel 511 and the blue pixel 515) of the first partial region 510 including the defective pixel”; it is clear that in this situation, when the green pixel 513, the red pixel 511 and the blue pixel 515 are turned off, the circuit (see e.g. circuit in Fig. 6), blocks the three respective pixel drive currents of these three pixels from reaching their corresponding respective LEDs).

Regarding claim 8, as best understood, Bae discloses all the claim limitations as applied above (see claim 1). In addition, Bae discloses the signal routing circuitry of a first pixel of the plurality of pixels is configured to supply image data to another self-emissive element of another pixel when the pixel drive circuitry of the other pixel is defective (para[0013]; para[0051]; para[0077]-para[0084]; para[0090]-para[0092]; para[0110]-para[0111]; para[0154]; para[0163]; “By using pixels corresponding to (or having) the same color as the defective pixel among repair pixels located in an adjacent partial region corresponding to the defective pixel among the plurality of pixels of the display panel 210, the compensation module 225 can be configured to provide to the user, visual effects that are the same as or similar to a display state when the defective pixel operates normally”; in Fig. 5A, “the electronic device or the component thereof (for example, the compensation module 225) can turn on the first repair pixel 520 and controls the first repair pixel 520 to produce visual effects that are the same as or similar to those obtained when the green pixel 513 operates normally”; e.g. in Fig. 6, “if the repair pixel 640 adjacent to the pixel group and the defective pixel included in the pixel group (for example, the second normal pixel 620) have the same color, the electronic device or the component thereof (for example, the compensation module 225) can compensate for the function of the defective pixel (for example, the second normal pixel 620) by using the repair pixel 640”; “The electronic device or the component thereof (for example, the compensation module 225 can be configured to assign (for example, map or couple) a control signal of the first terminal 625 of the defective pixel (for example, the second pixel 620) to a control signal of the first terminal 645 of the repair pixel 640”; see also Fig. 4).

Regarding claim 9, Bae discloses all the claim limitations as applied above (see claim 1). In addition, Bae discloses the signal routing circuitry of three adjacent pixels of different colors of the plurality of pixels are configured to supply image data to respective self-emissive elements of three other adjacent pixels having the same respective colors when the pixel drive circuitry of one of the three other adjacent pixels is defective (para[0008]; para[0010]; para[0044]; para[0064]; para[0072]; para[0077]-para[0084]; para[0090]-para[0092]; para[0105]; para[0108]-para[0109]; para[0111]; “Defective pixels can be a hot pixel that is turned on at all times, a dead pixel that is turned off at all times, and a stuck pixel that can be turned on or off, regardless of an input signal for the pixel”, and thus, a defective pixel is a result of damages in its pixel circuit; see exemplary circuit in Fig. 6; e.g. see in Fig. 5A, “if the repair pixels 520 and 522 of the display panel are in white and the green pixel 513 among the three pixels 511, 513, and 515 of the first partial region 510 is determined as the defective pixel, the electronic device or the component thereof (for example, the compensation module 225) can turn off the green pixel 513 determined as the defective pixel and at the same time, can turn off the other pixels (for example, the red pixel 511 and the blue pixel 515) of the first partial region 510 including the defective pixel”; “The repair pixel 520 that is adjacent to the first partial region 510 can be controlled to operate, together with the pixels (for example, the red pixel 531, the green pixel 533, and the blue pixel 535) of the second partial region 530 that is adjacent to the repair pixel 520 and does not include any defective pixel unlike the first partial region 510, as one pixel group (for example, a red-green-blue-white (RGBW) pentile structure), thereby creating visual effects that are the same as or similar to those obtained when the three pixels 511, 513, and 515 of the first partial region 510 operate normally”).

Regarding claim 16, Bae discloses an article of manufacture comprising one or more tangible, non-transitory, computer- readable media comprising instructions (para[0036]-para[0037]; para[0044]; para[0052]; para[0169]; para[0174]-para[0177]; para[0193]-para[0194]; see e.g. memory 130/230/920 in Figs. 1-2 and 9) to:
receive or generate image data for an electronic display that has a defective pixel (para[0045]; para[0052]; para[0055]; para[0104]-para[0107]; see display panel 150/210 in Figs. 1-2, including a defective pixel, receives image data in order to display an image; “The display panel 210 can be driven by a plurality of control signals corresponding to a plurality of pixels, respectively”; see in Fig. 6, “Each of the first terminals 615, 625, 635, and 645 can be coupled to at least one of a processor (for example, the processor 120), a pixel control module (for example, the pixel control module 170), or a display (for example, a DDI included in the display 150)”, to control on or off of Light-Emitting Diodes (LEDs) 613, 623, 633, and 643);
adjust a portion of the image data associated with the defective pixel to reduce an appearance of the defective pixel on the electronic display (para[0051]; para[0064]; para[0071]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]; para[0111]; para[0163]; see Figs. 1-6;  “the compensation module 225 can be configured to provide to the user, visual effects that are the same as or similar to a display state when the defective pixel operates normally, by using at least one other pixel located in the same partial region or an adjacent partial region corresponding to the defective pixel among the plurality of pixels of the display panel 210, thereby compensating for the function of the defective pixel”; “The compensation module 225 can be configured to generate visual effects corresponding to the defective pixel by using the operation of turning off the defective pixel and the at least one pixel”; in Fig. 6, e.g., “if the second normal pixel 620 is determined as the defective pixel among the normal pixels 610, 620, and 630, then the electronic device or the component thereof (for example, the compensation module 225) can turn off the switch 621 of the second normal pixel 620” to turn off LED 623; see also Fig. 4); and
send the adjusted image data to the electronic display (para[0013]; para[0051]; para[0055]; para[0071]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]-para[0111]; para[0154]-para[0155]; para[0163]; “the compensation module 225 can be configured to provide to the user, visual effects that are the same as or similar to a display state when the defective pixel operates normally, by using at least one other pixel located in the same partial region or an adjacent partial region corresponding to the defective pixel among the plurality of pixels of the display panel 210, thereby compensating for the function of the defective pixel”, that is, adjusted image data is sent to display panel 210 to provide such visual effects).

Regarding claim 17, Bae discloses all the claim limitations as applied above (see claim 16). In addition, Bae discloses the portion of the image data associated with the defective pixel is adjusted by reducing it to zero (para[0064]; para[0077]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]; para[0111]; para[0163]; “The compensation module 225 can be configured to generate visual effects corresponding to the defective pixel by using the operation of turning off the defective pixel”; in Fig. 6, “if the second normal pixel 620 is determined as the defective pixel among the normal pixels 610, 620, and 630, then the electronic device or the component thereof (for example, the compensation module 225) can turn off the switch 621 of the second normal pixel 620” to turn off LED 623; see also Fig. 4).

Regarding claim 18, Bae discloses all the claim limitations as applied above (see claim 16). In addition, Bae discloses the portion of the image data associated with the defective pixel is adjusted by distributing it to other nearby pixels of a same color component as the defective pixel (para[0013]; para[0051]; para[0077]-para[0084]; para[0090]-para[0092]; para[0110]-para[0111]; para[0154]; para[0163]; “By using pixels corresponding to (or having) the same color as the defective pixel among repair pixels located in an adjacent partial region corresponding to the defective pixel among the plurality of pixels of the display panel 210, the compensation module 225 can be configured to provide to the user, visual effects that are the same as or similar to a display state when the defective pixel operates normally”; in Fig. 5A, “the electronic device or the component thereof (for example, the compensation module 225) can turn on the first repair pixel 520 and controls the first repair pixel 520 to produce visual effects that are the same as or similar to those obtained when the green pixel 513 operates normally”; e.g. in Fig. 6, “if the repair pixel 640 adjacent to the pixel group and the defective pixel included in the pixel group (for example, the second normal pixel 620) have the same color, the electronic device or the component thereof (for example, the compensation module 225) can compensate for the function of the defective pixel (for example, the second normal pixel 620) by using the repair pixel 640”; “The electronic device or the component thereof (for example, the compensation module 225 can be configured to assign (for example, map or couple) a control signal of the first terminal 625 of the defective pixel (for example, the second pixel 620) to a control signal of the first terminal 645 of the repair pixel 640”; see also Fig. 4).

Regarding claim 19, Bae discloses all the claim limitations as applied above (see claim 18). In addition, Bae discloses the other nearby pixels comprise nearest- neighbor pixels of the same color component as the defective pixel (para[0013]; para[0051]; para[0077]-para[0084]; para[0090]-para[0092]; para[0110]-para[0111]; para[0154]; para[0163]; see e.g. repair pixels 520 and 522 in Fig. 5A).

Regarding claim 20, Bae discloses all the claim limitations as applied above (see claim 16). In addition, Bae discloses the portion of the image data associated with the defective pixel is adjusted by scaling the image data associated with the defective pixel to brighten the defective pixel when the defective pixel is a defective dark pixel (para[0008]; para[0051]; para[0064]; para[0071]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]-para[0111]; para[0163]; see Figs. 1-6; “Defective pixels can be… a dead pixel that is turned off at all times”, that is, a defective dark pixel; “the compensation module 225 can be configured to provide to the user, visual effects that are the same as or similar to a display state when the defective pixel operates normally, by using at least one other pixel located in the same partial region or an adjacent partial region corresponding to the defective pixel among the plurality of pixels of the display panel 210, thereby compensating for the function of the defective pixel”; in Fig. 5, e.g., “the electronic device or the component thereof (for example, the compensation module 225) can turn on the first repair pixel 520 and controls the first repair pixel 520 to produce visual effects that are the same as or similar to those obtained when the green pixel 513 operates normally”, which clearly produces the visual effect of brightening the defective pixel when the defective pixel 513 is a defective dark pixel; in Fig. 6, e.g., “if the repair pixel 640 adjacent to the pixel group and the defective pixel included in the pixel group (for example, the second normal pixel 620) have the same color, the electronic device or the component thereof (for example, the compensation module 225) can compensate for the function of the defective pixel (for example, the second normal pixel 620) by using the repair pixel 640” instead of the defective pixel 620, and producing the visual effect of brightening the defective pixel 620 when the defective pixel 620 is a defective dark pixel; see also Fig. 4).

Regarding claim 21, Bae discloses all the claim limitations as applied above (see claim 16). In addition, Bae discloses the portion of the image data associated with the defective pixel is adjusted by scaling the image data associated with the defective pixel to darken the defective pixel when the defective pixel is a defective bright pixel (para[0008]; para[0051]; para[0064]; para[0071]-para[0084]; para[0090]-para[0092]; para[0105]; para[0109]-para[0111]; para[0163]; see Figs. 1-6; “Defective pixels can be a hot pixel that is turned on at all times”; that is, a defective bright pixel; “The compensation module 225 can be configured to generate visual effects corresponding to the defective pixel by using the operation of turning off the defective pixel and the at least one pixel”; in Fig. 5, e.g., “The electronic device (for example, the compensation module 225) can turn off the green pixel 513 which is the defective pixel”, and “At the same time, the electronic device or the component thereof (for example, the compensation module 225) can turn on the first repair pixel 520 and controls the first repair pixel 520 to produce visual effects that are the same as or similar to those obtained when the green pixel 513 operates normally”, when the defective pixel 513 is a defective bright pixel; in Fig. 6, e.g., “if the second normal pixel 620 is determined as the defective pixel among the normal pixels 610, 620, and 630, then the electronic device or the component thereof (for example, the compensation module 225) can turn off the switch 621 of the second normal pixel 620” to turn off LED 623, and producing the visual effect of darkening the defective pixel 620 when the defective pixel 620 is a defective bright pixel; see also Fig. 4).


Claim(s) 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2017/0243562).

Regarding claim 11, Hu discloses a method of calibrating an electronic display, comprising:
measuring luminance of an electronic display while test data is being displayed (para[0004]-para[0005]; para[0047]-para[0048]; para[0078]; see Figs. 5; “providing a plurality of testing display data to the plurality of display pixels for displaying a plurality of pixels of an image”, and “measuring a luminance of each pixel of the image”);
determining a luminance difference in the measured luminance of the electronic display between a defective pixel of the electronic display and non-defective pixels of the electronic display (para[0004]-para[0005]; para[0047]-para[0048]; para[0078]; see Figs. 5; “calculating a luminance difference between a measured luminance and a theoretical luminance for each pixel”; “determining a pixel to be a pixel having mura defect if the luminance difference is larger than a threshold value”; that is, calculating a luminance difference between e.g. a pixel having mura defect (claimed defective pixel) and the pixel’s theoretical luminance (without mura defect) (claimed non-defective pixel)); and
using the luminance difference to determine a correction that causes the defective pixel to behave more like the non-defective pixels (para[0004]-para[0006]; para[0047]-para[0048]; para[0075]-[0083]; see Figs. 5; “generating the plurality of compensation data associated with the plurality of compensation points based on the luminance difference for each pixel”; “each compensation point corresponding to a group of at least one sampling pixel, the plurality of sampling pixels comprising a plurality of display pixels having mura defects and constituting a portion of the plurality of display pixels”; “compensating a display data of the sampling pixel by assigning a compensation value to the group of at least one sampling pixel based on a compensation data associated with a compensation point corresponding to the group of at least one sampling pixel”; it is clear that by this compensation of mura defects, pixels having mura defects are caused to behave more as their (theoretical) version without mura defect).

Regarding claim 14, Hu discloses all the claim limitations as applied above (see claim 11). In addition, Hu discloses determining a location of the defective pixel before determining the luminance difference (para[0004]-para[0006]; para[0016]; para[0046]-para[0048]; para[0068]-para[0070]; para[0075]-[0083]; see Fig. 5; based on the broadest reasonable interpretation of the claimed limitations, since each pixel necessarily has a corresponding particular physical location/coordinates established, it is clear that a particular physical location/coordinates for any potential defective pixel is established before the determining of any luminance difference, which is later determined in order to classify any pixel as  defective pixel).

Regarding claim 15, Hu discloses all the claim limitations as applied above (see claim 11). In addition, Hu discloses storing the correction in the electronic display (para[0016]; para[0043]; para[0045]; para[0049]; para[0073]-para[0083]; see Fig. 5; the display apparatus includes the mura compensation controller, which includes a “storage sub-controller for storing a data table comprising a plurality of compensation data” during the “method for compensating mura defects in display image”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0154933), in view of Hwang (US 2008/0309602).

Regarding claim 10, Bae discloses all the claim limitations as applied above (see claim 1). However, Bae does not appear to expressly disclose the signal routing circuitry of a first pixel of the plurality of pixels is configured to receive image data from the first adjacent pixel when the pixel drive circuitry of the first pixel is defective.
Hwang, discloses a signal routing circuitry of a first pixel of a plurality of pixels is configured to receive image data from a first adjacent pixel when a pixel drive circuitry of the first pixel is defective (para[0007]; para[0047]; “Display defects can… be displayed in the form of point defects at defective pixels containing foreign matter”; “when a bright defect pixel having a defect caused by, for example, an introduction of foreign matter, is detected in the inspection procedure, a repair operation is executed by separating the bright defect pixel from the associated signal lines such that it becomes a dark pixel 10, and linking the dark pixel 10 to a normal pixel 11 neighboring to the dark pixel 10 via a link pattern 12, as shown in Fig. 7”; “data supplied to the normal pixel 11 must be distributed even to the dark pixel 10 linked to the normal pixel 11”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Bae’s invention, with the teachings in Hwang’s invention, to have the signal routing circuitry of a first pixel of the plurality of pixels is configured to receive image data from the first adjacent pixel when the pixel drive circuitry of the first pixel is defective, because this is a conventional approach to defective pixel correction (para[0007]).


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0243562), in view of Nitta et al. (US 2006/0066547).

Regarding claim 12, Hu discloses all the claim limitations as applied above (see claim 11). However, Hu does not appear to expressly disclose the correction comprises a correction voltage that, when added to a target voltage supplied to the defective pixel, causes the defective pixel to behave more like the non-defective pixels.
Nitta discloses a correction comprising a correction voltage that, when added to a target voltage supplied to the defective pixel, causes the defective pixel to behave more like non-defective pixels (para[0003]-para[0005]; para[0041]-para[0042]; “in a black display, for example, the defect is corrected by applying to the defective pixel a higher voltage than a normal applied voltage”, “so that the transmittance of the defective pixel matches that of the normal pixel”; see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Hu’s invention, with the teachings in Nitta’s invention, to have the correction comprises a correction voltage that, when added to a target voltage supplied to the defective pixel, causes the defective pixel to behave more like the non-defective pixels, because this is a conventional approach to defective pixel correction (para[0003]-para[0005]; para[0041]-para[0042]).

Regarding claim 13, Hu discloses all the claim limitations as applied above (see claim 11). However, Hu does not appear to expressly disclose the correction comprises a gain value that, when used to scale image data for the defective pixel, causes the defective pixel to behave more like the non-defective pixels.
Nitta discloses a correction comprising a gain value that, when used to scale image data for a defective pixel, causes the defective pixel to behave more like non-defective pixels (para[0003]-para[0005]; para[0041]-para[0042]; “in a black display, for example, the defect is corrected by applying to the defective pixel a higher voltage than a normal applied voltage”, “so that the transmittance of the defective pixel matches that of the normal pixel”; by this, and based on the broadest reasonable interpretation of the claimed limitations, it is clear that a certain gain value is used when applying the higher than normal (image data) voltage to scale (image data) voltage for the defective pixel, and cause the transmittance of the defective pixel to match to that of the normal pixel; see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Hu’s invention, with the teachings in Nitta’s invention, to have the correction comprises a gain value that, when used to scale image data for the defective pixel, causes the defective pixel to behave more like the non-defective pixels, because using a gain, e.g., increment of voltage, is a conventional approach to defective pixel correction (para[0003]-para[0005]; para[0041]-para[0042]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623